oOo mA HN DB HH BW NO

NON NO WN HN WN KN NWN HW HO & KH HF HF HF FPF EF OES eS
oN HN ON BR WO NO KY CO OO WDA HR nH FW NY KK OS

Case 3:20-cv-02109-RBM: Document 14 Filed 09/15/21 PagelD.29 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

DONALD H., | Case No.: 3:20-cv-02109-RBM
Plaintiff;
ORDER DENYING WITHOUT
V. PREJUDICE JOINT MOTION FOR

THE AWARD AND PAYMENT OF

KILOLO KUJAKAZI, ACTING _ ATTORNEY FEES AND EXPENSES

SEC ORI ete OF SOCIAL PURSUANT TO THE EQUAL
, ACCESS TO JUSTICE ACT
Defendant.
[Doc. 13]

 

 

 

 

On October 27, 2020, Plaintiff, Donald H. (“Plaintiff”) filed a complaint against the
Commissioner of Social Security,! seeking judicial review of the Commissioner’s decision
denying her application for Social Security Disability Insurance and Supplemental Security
Income benefits. (Doc. 1.) The parties jointly moved to remand the action to the Social
Security Administration for further proceedings pursuant to sentence four of 42 U.S.C. §

405(g). (Doc. 10.) On June 8, 2021, the undersigned granted the motion and remanded

 

' Kilolo Kij akazi became the Acting Commissioner of Social Security on July 9, 2021 and
is therefore substituted for Andrew M. Saul as Defendant. See 42 U.S.C. § 405(g); FED.
R. CIV. P. 25(d).

3:20-cv-01665-RBM

 

 
Oo OA ND OA BP WY NO

N No bo we) i) nN No N iw} —- — — — — — — — — —
Oo ~T A MN BP WH NYO KH CFT OBO WBN HD A FP W NYO | CO

 

 

Case 3:20-cv-02109-RBM Document 14 Filed 09/15/21 PagelD.30 Page 2 of 2

the action to the Social Security Administration for further administrative proceedings |:
consistent with the terms set forth in the parties’ joint motion. (Doc. 11.)

On September 1, 2021, the parties filed a joint motion for the award and payment of
attorney fees and expenses (“Joint Motion”) pursuant to the Equal Access to Justice Act,
28 U.S.C. § 2412(d) (““EAJA”). (Doc. 13.) The parties stipulate to and jointly move for
an award to Plaintiff of attorney’s fees and expenses in the amount of six hundred fifty-
four dollars and fifty cents ($654.50) under the EAJA and costs in the amount of four
hundred twelve dollars and fifteen cents ($412.15) under 28 U.S.C. § 1920. Ud. at 1-
2.) In their Joint Motion, the parties state these amounts represent compensation for all
legal services rendered on behalf of Plaintiff's counsel in connection with this civil action,
in accordance with 28 U.S.C. § 2412(d). (Ud. at 2.)

Section 2412(d)(1)(B) requires a party seeking an award of fees and other expenses
to, among other things, include “an itemized statement from an attorney .. . stating the
actual time expended and the rate at which fees and other expenses were computed.” 28
U.S.C. § 2412(d)(1)(B). Here, the parties failed to attach an itemized statement of actual
time expended by Plaintiffs counsel in this matter. Thus, the parties failed to comply with
the requirements of Section 2412(d)(1)(B). See Hildinger v. Colvin, No. 13-cv-1370-W
(WVG), 2014 WL 4805124, at *1 (S.D. Cal. Sept. 26, 2014) (court denied without
prejudice the parties’ motion for attorney fees for failure to attach itemized statement).

Therefore, the undersigned hereby DENIES WITHOUT PREJUDICE the Joint
Motion. The parties shall resubmit their Motion consistent with the ‘requirements of
Section 2412(d)(1)(B).

IT IS SO ORDERED.
Dated: September 15, 2021 ?
Zein BERMUDEZ MONTENEGRO
UNITED STATES MAGISTRATE JUDGE

3:20-cv-01665-RBM

 

 
